DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 16, 18-28, and 31-37 are currently pending.
Election/Restrictions
Claims 16, 33, 36-37 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 34-35, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 05/31/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record does not disclose nor render obvious the presently claimed invention. Zhou US Patent 8,209,023 is the closet prior art of record and teaches the layers above and below are equal (thickness) though silent on the Young’s Modulus of each layer. Given the carrier and barrier layer are already claimed, Zhou would be an entire layer short on the upper side (above) of the claimed relationship, and though the skilled artisan certainly could adjust the manufacturing process slightly to account for the relationship (the modulus is controllable by the manufacturing process even if the same material), it would require impermissible hindsight. 
Eckhardt et al. US Publication 2012/0112347 also falls short for similar reasons but ultimately cannot fulfill the relationship given the drastically different thicknesses (above versus below), and without the explicit detail on the Young’s modulus on each layer, it wouldn’t have been reasonable to the skilled artisan to simply adjust the thicknesses of each layer to aid in meeting the limitation without knowing the Young’s modulus of each layer. With the addition of the extra layer where the relationship of flexibility to thickness is the same both above and below the conducting material layer, none of the prior art of record is able to meet the limitation.
Given the same material when treated/manufactured differently can have a different Young’s Modulus (as previously evidence by the Applicant and agreed with by the Office), the skilled artisan even having similar materials above and below could not inherently know if the limitation is met. By including the additional layer, the references mentioned above and others like it cannot reasonably meet the claimed qualitative relationship where the overall flexibility above and below the conducting layer are the same without the use of the Applicant’s original disclosure as a blueprint for doing so.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian M Antiskay whose telephone number is (571)270-5179. The examiner can normally be reached M-F 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M ANTISKAY/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794